UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1257



ALBERT R. THOMAS, SR.,

                                              Plaintiff - Appellant,

          versus


MARJORIE L. CLAGETT, Judge; WARREN J. KRUG,
Judge; ROBERT GRAY, Attorney, Individually and
Jointly,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-34-AW)


Submitted:   May 13, 1999                     Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Albert R. Thomas, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Thomas, Sr., appeals the district court’s order denying

relief on his 42 U.S.C.A. §§ 1983, 1985 (West 1994 & Supp. 1998)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court. See Thomas v. Clagett, No. CA-

99-34-AW (D. Md. Jan. 22, 1999).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2